

Exhibit 10.1
AWARD NOTICE
AND
RESTRICTED STOCK UNIT AGREEMENT
(2017 Annual LTIP Award Agreement)


INVITATION HOMES INC.
2017 OMNIBUS INCENTIVE PLAN


The Participant has been granted Restricted Stock Units (“RSUs”) with the terms
set forth in this Award Notice, and subject to the terms and conditions of the
Plan and the Restricted Stock Unit Agreement entered into by and between the
Participant and the Company to which this Award Notice is attached. Capitalized
terms used and not defined in this Award Notice shall have the meanings set
forth in the Restricted Stock Unit Agreement and the Plan, as applicable.


Participant:                     [First Name] [Last Name]
Date of Grant:                    [date]
Vesting Start Date:                 March 1, 2017
Restricted Stock Units Granted:         [•] RSUs    


Tranche
Time Vesting RSUs
Performance Vesting RSUs (Target)
Tranche 1
[•]
[•]
Tranche 2
[•]
[•]
Tranche 3
[•]
[•]



1.
Time Vesting RSUs.

(a) The Tranche 1 Time Vesting RSUs shall vest on the first anniversary of the
Vesting Start Date, subject to the Participant’s continued employment through
the applicable vesting date.
(b)     The Tranche 2 Time Vesting RSUs shall vest in equal installments on each
of the first and second anniversaries of the Vesting Start Date, subject to the
Participant’s continued employment through the applicable vesting date;
provided, that if the number of RSUs specified above is not evenly divisible by
two, then no fractional units shall vest and the installments shall be as equal
as possible with the smaller installment vesting first.
(c)     The Tranche 3 Time Vesting RSUs shall vest in equal installments on each
of the first four anniversaries of the Vesting Start Date, subject to the
Participant’s continued employment through the applicable vesting date;
provided, that if the number of RSUs specified above is not evenly divisible by
four, then no fractional units shall vest and the installments shall be as equal
as possible with the smaller installments vesting first.




--------------------------------------------------------------------------------

2


2.    Performance Vesting RSUs. The Tranche 1 Performance Vesting RSUs, Tranche
2 Performance Vesting RSUs, and Tranche 3 Performance Vesting RSUs
(collectively, the “Performance Vesting RSUs”) will become earned (“Earned
RSUs”) based on the achievement of the Performance Conditions set forth below
with respect to the applicable Performance Period specified below.
(a)    Performance Conditions.
(i)Tranche 1 Performance Vesting RSUs. The number of Tranche 1 Performance
Vesting RSUs that become Earned RSUs shall be based on the achievement of the
Performance Conditions set forth below, with the number of Tranche 1 Performance
Vesting RSUs earned in respect of each Performance Condition equal to (x) the
target number of Tranche 1 Performance Vesting RSUs multiplied by (y) the
Relative Weighting multiplied by (z) the applicable Percentage of Award Earned
(calculated in accordance with 2(b)), rounded down to the nearest whole share.
Tranche 1 Performance Condition
Performance Period
Relative Weighting
Threshold Level of Achievement
Target Level (or Target Range) of Achievement
Maximum Level of Achievement
Absolute TSR
January 31, 2017 – December 31, 2017
[•]
[•]
[•]
[•]
Same Store NOI Growth CAGR
January 1, 2017 – December 31, 2017
[•]
[•]
[•]
[•]
AFFO Growth CAGR
January 1, 2017 – December 31, 2017
[•]
[•]
[•]
[•]



(ii)    Tranche 2 Performance Vesting RSUs. The number of Tranche 2 Performance
Vesting RSUs that become Earned RSUs shall be based on the achievement of the
Performance Conditions set forth below, with the number of Tranche 2 Performance
Vesting RSUs earned in respect of each Performance Condition equal to (x) the
target number of Tranche 2 Performance Vesting RSUs multiplied by (y) the
Relative Weighting multiplied by (z) the applicable Percentage of Award Earned
(calculated in accordance with 2(b)), rounded down to the nearest whole share.
Tranche 2 Performance Condition
Performance Period
Relative Weighting
Threshold Level of Achievement
Target Level of Achievement
Maximum Level of Achievement
Absolute TSR
January 31, 2017 – December 31, 2018
[•]
[•]
[•]
[•]
Same Store NOI Growth CAGR
January 1, 2017 – December 31, 2018
[•]
[•]
[•]
[•]
AFFO Growth CAGR
January 1, 2017 – December 31, 2018
[•]
[•]
[•]
[•]







--------------------------------------------------------------------------------

3


(iii)    Tranche 3 Performance Vesting RSUs. The number of Tranche 3 Performance
Vesting RSUs earned shall be based on the achievement of the Performance
Conditions set forth below, with the number of Tranche 3 Performance Vesting
RSUs earned in respect of each Performance Condition equal to (x) the target
number of Tranche 3 Performance Vesting RSUs multiplied by (y) the Relative
Weighting multiplied by (z) the applicable Percentage of Award Earned
(calculated in accordance with 2(b)), rounded down to the nearest whole share.
Tranche 3 Performance Condition
Performance Period
Relative Weighting
Threshold Level of Achievement
Target Level of Achievement
Maximum Level of Achievement
Absolute TSR
January 31, 2017 – December 31, 2019
[•]
[•]
[•]
[•]
Same Store NOI Growth CAGR
January 1, 2017 – December 31, 2019
[•]
[•]
[•]
[•]
AFFO Growth CAGR
January 1, 2017 – December 31, 2019
[•]
[•]
[•]
[•]



(b)    Calculation of Number of Earned Units. Following the last day of each
Performance Period, the Committee shall calculate the Percentage of Award Earned
with respect to each Performance Condition, based on the percentages specified
below. If actual performance with respect to any Performance Condition is
between “Threshold” and the lower number of the “Target Range” or the higher
number of the “Target Range” and “Maximum” levels of achievement, the Percentage
of Award Earned shall be determined using linear interpolation (and rounded to
the nearest whole percentage point) between such numbers. In the event that
actual performance does not meet the Threshold Level of Achievement with respect
to any Performance Condition, the “Percentage of Award Earned” with respect to
such Performance Condition shall be zero. All determinations with respect to
whether and the extent to which a Performance Condition has been achieved shall
be made by the Committee in its sole discretion and the applicable Performance
Conditions shall not be achieved and the Performance Vesting RSUs shall not
become Earned RSUs until the Committee certifies in writing the extent to which
such Performance Conditions have been met.
Level of Achievement
Percentage of Award Earned
Below Threshold
0%
Threshold
50%
Target
(or within the Target Range)
100%
Maximum
200%
Above Maximum
200%

    
(c)    Unvested RSUs Forfeited. Any Performance Vesting RSUs which do not become
Earned RSUs based on actual performance during the applicable Performance Period
shall be forfeited as of the last day of the Performance Period, except to the
extent set forth in Restricted Stock Unit Agreement.




--------------------------------------------------------------------------------

4


3.
Vesting of Earned RSUs.

(a)    Any Tranche 1 Performance Vesting RSUs and Tranche 2 Performance Vesting
RSUs that become Earned RSUs shall become vested on the Determination Date for
the applicable Performance Period.
(b)    Any Tranche 3 Performance Vesting RSUs that become Earned RSUs shall
become vested as to 50% of such Earned RSUs on the applicable Determination
Date, and as to the remaining 50% of the RSUs on the first anniversary of the
last day of the applicable Performance Period.
(c)    Vested RSUs shall be settled in accordance with the terms of the
Restricted Stock Unit Agreement.
4.
Definitions. For the purposes of this Award Notice:

(a)    “Absolute TSR” shall be calculated as the CAGR, expressed as a percentage
(rounded to the nearest tenth of a percent (0.1%)), in the value per Share
during the Performance Period due to the appreciation in the price per Share and
dividends paid during the Performance Period, assuming dividends are reinvested
on their respective ex-dividend dates, and calculated using the Beginning Share
Price and the Ending Share Price.
(b)    “AFFO Growth” means funds from operations (“FFO”) adjusted for
amortization of deferred financing costs and discounts related to our financing
arrangements, share-based compensation expense, offering related expenses,
severance expenses, casualty losses, net noncash interest expense for
derivatives, and acquisition costs, as applicable less recurring capital
expenditures that are necessary to help preserve the value of and maintain
functionality of the homes.
(c)     “Beginning Share Price” shall mean the $20 per share of common stock
(subject to adjustment in accordance with Section 14 of the Plan).
(d)    “CAGR” shall mean compounded annual growth rate, and shall be expressed
as a percentage (rounded to the nearest tenth of a percent 0.1%) and shall be
calculated for each performance period using the following formula:
formulae.jpg [formulae.jpg]
(e)    “Determination Date” shall mean, with respect to any Performance Period,
the date the Performance Conditions for such Performance Period are certified by
the Committee in writing.
(f)    “Ending Share Price” with respect to any Performance Period shall mean
the 20 day trailing average closing stock price on the last trading day of a
Performance Period.




--------------------------------------------------------------------------------

5


(g)    “Same Store NOI Growth” means net operating income (“NOI”) for an
identified population of homes as rental revenues and other property income less
property operating and maintenance expense (which consists primarily of property
taxes, insurance, HOA fees (when applicable), market level personnel expenses,
repairs and maintenance, leasing costs and marketing), and excludes: interest
expense; depreciation and amortization; general and administrative expense;
property management expense, net of tax; impairment and other; acquisition
costs; (gain) loss on sale of property; and interest income and other
miscellaneous income and expenses.














--------------------------------------------------------------------------------






RESTRICTED STOCK UNIT AGREEMENT
(2017 GRANT)


INVITATION HOMES INC.
2017 OMNIBUS INCENTIVE PLAN


This Restricted Stock Unit Agreement, effective as of the Date of Grant (as
defined below), is between Invitation Homes Inc., a Maryland corporation (the
“Company”), and the Participant (as defined below).


WHEREAS, the Company has adopted the Invitation Homes Inc. 2017 Omnibus
Incentive Plan (as it may be amended, the “Plan”) in order to provide additional
incentives to selected officers, employees, consultants and advisors of the
Company Group; and


WHEREAS, the Committee (as defined in the Plan) responsible for administration
of the Plan has determined to grant RSUs to the Participant as provided herein
and the Company and the Participant hereby wish to memorialize the terms and
conditions applicable to such RSUs.


NOW, THEREFORE, the parties hereto agree as follows:


1.    Definitions. Capitalized terms not otherwise defined herein shall have the
same meanings as in the Plan. The following terms shall have the following
meanings for purposes of this Agreement:
(a)    “Agreement” shall mean this Restricted Stock Unit Agreement including
(unless the context otherwise requires) the Award Notice and Appendix A.
(b)     “Award Notice” shall mean the notice to the Participant with respect to
the RSUs granted under this Agreement.
(c)    “Constructive Termination” shall have the meaning set forth in any
employment agreement, or if no such agreement exists, the meaning set forth in
any other agreement providing for severance benefits (including a participation
notice under the Company’s Executive Severance Plan) entered into by the
Participant and a member of the Company Group, as may be amended, modified or
supplemented from time to time, or, if no such agreement exists at the time of a
termination of employment or service, (i) a material reduction in the
Participant’s total compensation opportunity (measured as base salary, target
annual bonus opportunity, and target long-term cash incentive opportunity in the
aggregate) other than in connection with an across-the-board reduction of
compensation which does not exceed 10% of the Participant’s base salary and that
is applied to all senior executives of the Company; or (ii) a relocation of the
Participant’s principal place of employment by more than 50 miles; provided that
any event described in clause (i) or (ii) above shall not constitute a
Constructive Termination unless the Company fails to cure such event within 30
days after receipt from the Participant of written notice of the event which
otherwise would constitute Constructive Termination; and provided, further, that
“Constructive Termination” shall cease to exist for an event on the 60th day
following the Participant’s knowledge thereof, unless the Participant has given
the Board written notice thereof prior to such date.





--------------------------------------------------------------------------------

2


(d)    “Date of Grant” shall mean the “Date of Grant” listed in the Award
Notice.
(e)    “Detrimental Activity” shall mean the Participant’s (i) willful or
repeated failure or refusal to perform such duties which results in demonstrable
material harm to the Company Group, following written notice from the Committee
and ten days opportunity to cure; (ii) conviction of, or plea of guilty or no
contest to, (A) any felony; or (B) any other crime that results in, or could
reasonably be expected to result in, material harm to the business or reputation
of the Company or any other member of the Company Group; (iii) fraud or
misappropriation, embezzlement or misuse of funds or property belonging to the
Company or any other member of the Company Group; or (iv) act of personal
dishonesty that involves personal profit in connection with the Participant’s
employment or service to the Service Recipient.
(f)    “Participant” shall mean the “Participant” listed in the Award Notice.
(g) “Qualifying Termination” shall mean the Participant’s employment or service,
as applicable, with the Company Group is terminated by the Company Group without
Cause, or is terminated by the Participant following a Constructive Termination.
(h)    “Restrictive Covenant Violation” shall mean the Participant’s breach of
the Restrictive Covenants listed on Appendix A or any covenant regarding
confidentiality, competitive activity, solicitation of the Company’s vendors,
suppliers, customers, or employees, or any similar provision applicable to or
agreed to by the Participant.
(i)    “Retirement” shall mean the Participant’s voluntary resignation from
employment, other than while grounds for “Cause” exist, when [(x) the
Participant’s age is at least 55 years old, (y) the Participant’s Years of
Service is at least ten years, and (z) the sum of the Participant’s age and
years of service is at least 65][(x) the Participant’s age is at least 60 and
(y) the sum of the Participant’s age and years of service is at least 65].1 
1Applies to Messrs. Bartling, Gordon, Lavine and Solls.
(j)    “RSUs” shall mean that number of Restricted Stock Units listed in the
Award Notice as “Restricted Stock Units Granted.”
(k)    “Shares” shall mean a number of shares of the Company’s Common Stock
equal to the number of RSUs.
    (l)    “Years of Service” shall mean the number of full months (converted to
years) of employment and other business relationships with the Company and its
predecessors.
2.     Grant of Units. The Company hereby grants the RSUs to the Participant,
each of which represents the right to receive one Share upon vesting of such
RSU, subject to and in accordance with the terms, conditions and restrictions
set forth in the Plan, the Award Notice, and this Agreement.


    



--------------------------------------------------------------------------------

3


3.    RSU Account. The Company shall cause an account (the “Unit Account”) to be
established and maintained on the books of the Company to record the number of
RSUs credited to the Participant under the terms of this Agreement. The
Participant’s interest in the Unit Account shall be that of a general, unsecured
creditor of the Company.
4.    Vesting; Settlement. The RSUs shall become vested in accordance with the
schedule set forth on the Award Notice. The Company shall deliver to the
Participant one share of Common Stock for each RSU (as adjusted under the Plan)
which becomes vested in a given calendar year, pursuant to Section 12, below,
and such vested RSU shall be cancelled upon such delivery.
5.
Termination of Employment.

(a)    In the event that the Participant’s employment or service, as applicable,
with the Company Group terminates for any reason, any unvested RSUs shall be
forfeited and all of the Participant’s rights hereunder with respect to such
unvested RSUs shall cease as of the effective date of termination (the
“Termination Date”) (unless otherwise provided for by the Committee in
accordance with the Plan or this Agreement).
(b)    Notwithstanding the foregoing, in the event of a Qualifying Termination,
subject to the Participant’s execution and non-revocation of the Company’s
standard form of release of claims:
(i)    The next installment of Time Vesting RSUs which could become vested in
accordance with the Award Notice, and all Earned RSUs outstanding under this
Agreement, shall become vested and settled in accordance with this Agreement.
(ii)    With respect to any Performance Vesting RSUs for which the applicable
Performance Period has not been completed, a prorated portion of the Performance
Vesting RSUs will remain outstanding and eligible to vest based on actual
performance on the last day of the Performance Period, with such proration based
on the number of days the Participant was employed during the Performance
Period, relative to the total number of days in the Performance Period. Any
Performance Vesting RSUs which become Earned RSUs following the applicable
Determination Date shall become vested and settled in accordance with Section 4
as soon as practicable following the Determination Date.
(c)    Notwithstanding the foregoing, in the event the Participant’s employment
or service with the Company Group is terminated by the Company Group following
the Participant’s death or during the Participant’s Disability, subject to the
Participant’s or executor’s execution and non-revocation of the Company’s
standard form of release of claims:
(i)    the Time Vesting RSUs and any Earned RSUs outstanding under this
Agreement shall become vested as of the Termination Date and settled as soon as
practicable following the Termination Date.
(ii)    With respect to any Performance Vesting RSUs for which the applicable
Performance Period has not been completed, a prorated portion of the Performance
Vesting RSUs will remain outstanding and eligible to vest based on actual
performance on the last day of the Performance Period, with such proration based
on the number of days the Participant


    



--------------------------------------------------------------------------------

4


was employed during the Performance Period, relative to the total number of days
in the Performance Period. Any Performance Vesting RSUs which become Earned RSUs
following the applicable Determination Date shall become vested and settled in
accordance with Section 4 as soon as practicable following the Determination
Date.
(d)    Notwithstanding the foregoing, in the event of a Participant’s Retirement
following written notice at least six months prior to the date of the
Participant’s resignation:
(i)    The Time Vesting RSUs outstanding under this Agreement shall remain
outstanding and eligible to vest so long as no Restrictive Covenant Violation
occurs, as determined by the Committee, or its designee, in its sole discretion,
prior to the applicable vesting date.
(ii)     Earned RSUs outstanding under this Agreement shall remain outstanding
and eligible to vest so long as no Restrictive Covenant Violation occurs, as
determined by the Committee, or its designee, in its sole discretion, prior to
the applicable vesting date.
(iii)     A prorated number of Performance Vesting RSUs shall remain outstanding
and eligible to become Earned RSUs, notwithstanding the Participant’s
Retirement, based on the extent to which the Performance Conditions are
satisfied following the completion of the Performance Period, with such
proration based on the number of days the Participant was employed during the
Performance Period, relative to the total number of days in the Performance
Period. Any Performance Vesting RSUs which become Earned RSUs pursuant to this
Section 5(c) shall become vested in accordance with Section 5(c)(ii).
(e)            The Participant’s rights with respect to the RSUs shall not be
affected by any change in the nature of the Participant’s employment or service,
as applicable, so long as the Participant continues to be an employee or service
provider, as applicable, of the Company Group. Whether (and the circumstances
under which) the Participant’s employment or service, as applicable, has
terminated and the determination of the Termination Date for the purposes of
this Agreement shall be determined by the Committee (or, with respect to any
Participant who is not a director or “officer” as defined under Rule 16a-1(f) of
the Exchange Act, its designee, whose good faith determination shall be final,
binding and conclusive; provided, that such designee may not make any such
determination with respect to the designee’s own employment for purposes of the
RSUs). As a pre-condition to a Participant’s right to continued vesting
following Retirement, the Committee, or its designee, may require the
Participant to certify in writing prior to each applicable vesting date that no
Restrictive Covenant Violation has occurred.
6.
Change in Control.

(a)    Treatment of Performance Vesting RSUs.
(i)    Calculation of Change in Control Earned RSUs. In the event of a Change in
Control during the Participant’s employment and prior to the completion of the
Performance Period, the Performance Vesting RSUs will become Earned RSUs based
on:


    



--------------------------------------------------------------------------------

5


(A)     the Company’s Absolute TSR as measured through the date of the Change in
Control based on the closing price of a Share of the Company on the last trading
day immediately prior to the Change in Control (or, if the Company’s shares are
not publicly traded immediately prior to the Change in Control, based on the
value of a Share as determined by the Committee based on the actual or implied
price paid in the Change in Control) relative to the performance criteria set
forth in the Award Notice, and
(B)    the Company’s actual Same Store NOI Growth and AFFO Growth measured
through the most recently completed fiscal quarter relative to the performance
criteria set forth in the Award Notice.
The number of Earned RSUs calculated in accordance with the foregoing (the
“Change in Control Earned RSUs”) shall not be prorated based on the number of
completed days in the Performance Period.
(ii)    Vesting of Change in Control Earned RSUs. Any Tranche 1 Performance
Vesting RSUs or Tranche 2 Performance Vesting RSUs which become Change in
Control Earned RSUs shall become vested as of the date of the Change in Control,
and any Tranche 3 Performance Vesting RSUs which become Change in Control Earned
RSUs shall become vested as to 50% of such Change in Control Earned RSUs as of
the date of the Change in Control, and as to the remaining 50% of the Change in
Control Earned RSUs on the first anniversary of the date of the Change in
Control.
(b)    Certain Terminations Following a Change in Control. Notwithstanding
Section 5(a) of this Agreement, in the event of a Qualifying Termination during
the 24-month period immediately following a Change in Control, any unvested Time
Vesting RSUs, Earned RSUs, and Change in Control Earned RSUs shall become vested
as of the Termination Date, and shall thereafter be settled in accordance with
this Agreement.
(c)    Assumption of Awards. In the event of a Change in Control, in connection
with which the successor to the Company fails to assume, convert or replace the
RSUs, the Time Vesting RSUs, Earned RSUs, and the Change in Control Earned RSUs,
to the extent not assumed, will become vested as of immediately prior to the
Change in Control.
7.
Dividends.

(a)            Upon the declaration by the Company of dividends to holders of
its Common Stock, the Participant shall be entitled to receive dividend
equivalent payments (“Dividend Equivalents”) in respect of all of such
Participant’s Time Vesting RSUs and any Earned RSUs, whether unvested or vested
and not yet settled, as of the record date for such dividend. The Dividend
Equivalents shall be delivered to the Participant on the regular payment date
that such dividend is made to all holders of the Company’s Common Stock and in
the same form as are delivered to holders of the Company’s Common Stock (i.e.,
in either cash, without interest, or in shares of Common Stock which Common
Stock will not be not subject to any vesting conditions).
(b)            Unearned Performance Vesting RSUs shall be entitled to be
credited with dividend equivalent payments (upon the payment by the Company of
dividends on Shares), which shall accrue in cash without interest and shall be
delivered in cash (unless the Committee in its sole discretion, elects to settle
such amount in Shares having a Fair Market Value as of the


    



--------------------------------------------------------------------------------

6


settlement date equal to the amount of such dividends). Accumulated dividend
equivalents shall be payable at such time the Performance Vesting RSUs become
Earned RSUs. For the avoidance of doubt, dividends accrued in respect of
Performance Vesting RSUs shall only be paid to the extent the underlying
Performance Vesting RSU becomes an Earned RSU, and to the extent any Performance
Vesting RSUs are forfeited and not earned, the Participant shall have no right
to such dividend equivalent payments.
8.     Restrictions on Transfer. The Participant may not assign, alienate,
pledge, attach, sell or otherwise transfer or encumber the RSUs or the
Participant’s right under the RSUs to receive Shares, except other than by will
or by the laws of descent and distribution and any such purported assignment,
alienation, pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against the Company or any of its Affiliates; provided, that the
designation of a beneficiary (if permitted by the Committee) shall not
constitute an assignment, alienation, pledge, attachment, sale, transfer or
encumbrance.
9.         Repayment of Proceeds; Clawback Policy. In the event of a Restrictive
Covenant Violation or if the Participant engages in Detrimental Activity prior
to the fourth anniversary of the Date of Grant, the Participant shall be
required, in addition to any other remedy available (on a non-exclusive basis),
to pay to the Company, within 10 business days of the Company’s request to the
Participant therefor, an amount equal to the aggregate after-tax proceeds the
Participant received upon the sale or other disposition of, or distributions in
respect of, the RSUs (including any Dividend Equivalents previously paid) and
any Shares issued in respect thereof. In addition, in the event of a restatement
of the Company’s financial results (other than a restatement caused by a change
in applicable accounting rules or interpretations), the result of which is that
the number of RSUs that became Earned RSUs would have been a lower amount had it
been calculated based on such restated results, and the Committee determines
that the Participant engaged in fraud or intentional illegal conduct which
materially contributed to the need for such restatement, the Company shall be
entitled to recoup from the Participant, an amount equal to the excess of the
compensation received by the Participant over the amount the Participant would
have been entitled to if calculated based on the restated financial results. The
amount of any request for clawback or recoupment shall take into account all
amounts of tax that would be recoverable upon a claim of loss for payment of
such proceeds in the year of repayment. The RSUs and all proceeds of the RSUs
shall be subject to the Company’s clawback policies, if any, and as in effect
from time to time, to the extent any such policy is required by law.
10.     No Right to Continued Employment or Engagement. Neither the Plan nor
this Agreement nor the Participant’s receipt of the RSUs hereunder shall impose
any obligation on the Company or any of its Affiliates to continue the
employment or engagement of the Participant. Further, the Company or any of its
Affiliates (as applicable) may at any time terminate the employment or
engagement of the Participant, free from any liability or claim under the Plan
or this Agreement, except as otherwise expressly provided herein.
11.     No Rights as a Stockholder. The Participant’s interest in the RSUs shall
not entitle the Participant to any rights as a stockholder of the Company. The
Participant shall not be deemed to be the holder of, or have any of the rights
and privileges of a stockholder of the Company in respect of, the Shares unless
and until such Shares have been issued to the Participant in accordance with
Section 13.


    



--------------------------------------------------------------------------------

7


12.    Adjustments Upon Change in Capitalization. The terms of this Agreement,
including the RSUs, the Participant’s Unit Account, any Dividend Equivalents,
and/or the Shares, shall be subject to adjustment in accordance with Section 14
of the Plan. This paragraph shall also apply with respect to any extraordinary
dividend or other extraordinary distribution in respect of the Company’s Common
Stock (whether in the form of cash or other property). In the event of an equity
restructuring, the Committee shall adjust any Performance Condition to the
extent it is affected by such restructuring in order to preserve (without
enlarging) the likelihood that such Performance Condition shall be satisfied.
The manner of such adjustment shall be determined by the Committee in its sole
discretion. For this purpose, “equity restructuring” shall mean an “equity
restructuring” as defined in Financial Accounting Standards Board Accounting
Standards Codification 718-10 (formerly Statement of Financial Accounting
Standards 123R).
13.
Settlement and Issuance of Shares; Tax Withholding.

(a)    The Company shall, as soon as reasonably practicable (and in any event
within two and one-half months of the applicable vesting date or such earlier
time provided in Section 4), issue the Share underlying such vested RSU to the
Participant, free and clear of all restrictions, less a number of Shares equal
to or greater in value than the minimum amount necessary to satisfy federal,
state, local or foreign withholding tax requirements, if any (but which may in
no event be greater than the maximum statutory withholding amounts in the
Participant’s jurisdiction) (the “Withholding Taxes”) in accordance with Section
16(d) of the Plan (except to the extent the Participant shall have a written
agreement with the Company or any of its Affiliates under which the Company or
an Affiliate of the Company is responsible for payment of taxes with respect to
the issuance of the Shares, in which case the full number of Shares shall be
issued). To the extent any Withholding Taxes may become due prior to the
settlement of any RSUs, the Committee may accelerate the vesting of a number of
RSUs equal in value to the Withholding Taxes, the Shares delivered in settlement
of such RSUs shall be delivered to the Company, and the number of RSUs so
accelerated shall reduce the number of RSUs which would otherwise become vested
on the next applicable vesting date. The number of RSUs or Shares equal to the
Withholding Taxes shall be determined using the closing price per Share on the
New York Stock Exchange (or other principal exchange on which the Shares then
trade) on the trading day immediately prior to the date of delivery of the
Shares to the Participant or the Company, as applicable, and shall be rounded up
to the nearest whole RSU or Share.
(b)    The Company shall pay any costs incurred in connection with issuing the
Shares. Upon the issuance of the Shares to the Participant, the Participant’s
Unit Account shall be eliminated. Notwithstanding anything in this Agreement to
the contrary, the Company shall have no obligation to issue or transfer the
Shares as contemplated by this Agreement unless and until such issuance or
transfer shall comply with all relevant provisions of law and the requirements
of any stock exchange on which the Company’s shares are listed for trading.
14.    Award Subject to Plan. By entering into this Agreement, the Participant
agrees and acknowledges that the Participant has received and read a copy of the
Plan. The RSUs granted hereunder are subject to the Plan. The terms and
provisions of the Plan, as it may be amended from time to time, are hereby
incorporated herein by reference. In the event of a conflict between any term or
provision contained herein and a term or provision of the Plan, the applicable
terms and provisions of the Plan will govern and prevail.


    



--------------------------------------------------------------------------------

8


15.    Severability. Should any provision of this Agreement be held by a court
of competent jurisdiction to be unenforceable or invalid for any reason, the
remaining provisions of this Agreement shall not be affected by such holding and
shall continue in full force in accordance with their terms.
16.
Governing Law; Arbitration and Venue.

(a)    This Agreement shall be governed by and construed in accordance with the
internal laws of the State of Maryland applicable to contracts made and
performed wholly within the State of Maryland, without giving effect to the
conflict of laws provisions thereof.
(b)    Any controversy or claim arising out of or relating to this Agreement or
the breach of this Agreement (other than a controversy or claim arising with
respect to the matters set forth in Appendix A, to the extent necessary for the
Company (or other member of the Company Group, where applicable) to avail itself
of the rights and remedies referred to therein) that is not resolved by
Participant and the Company (or other member of the Company Group, where
applicable) through good-faith negotiations shall be submitted to arbitration in
Dallas, Texas and the employment arbitration rules and procedures of the
American Arbitration Association, before an arbitrator experienced in employment
and compensation disputes who is licensed to practice law in the State of Texas.
The determination of the arbitrator shall be conclusive and binding on the
Company (or other member of the Company Group, where applicable) and Participant
(or its heirs, beneficiaries or assigns, where applicable) and judgment may be
entered on the arbitrator(s)’ award in any court having component jurisdiction.
Each of the Participant, the Company, and any transferees who hold RSUs pursuant
to a valid assignment hereby irrevocably waives (a) any objections which it may
now or hereafter have to the laying of the venue of any suit, action, or
proceeding arising out of or relating to this Agreement brought in any court of
competent jurisdiction in the State of Maryland; (b) any claim that any such
suit, action, or proceeding brought in any such court has been brought in any
inconvenient forum; and (c) any right to a jury trial.
17.    Successors in Interest. Any successor to the Company shall have the
benefits of the Company under, and be entitled to enforce, this Agreement.
Likewise, the Participant’s legal representative shall have the benefits of the
Participant under, and be entitled to enforce, this Agreement. All obligations
imposed upon the Participant and all rights granted to the Company under this
Agreement shall be final, binding and conclusive upon the Participant’s heirs,
executors, administrators and successors.
18.
Data Privacy Consent.

(a)    General. The Participant hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of the
Participant’s personal data as described in this Agreement and any other RSU
grant materials by and among, as applicable, the Participant’s employer or
contracting party (the “Employer”) and the Company for the exclusive purpose of
implementing, administering and managing the Participant’s participation in the
Plan. The Participant understands that the Company may hold certain personal
information about the Participant, including, but not limited to, the
Participant’s name, home address and telephone number, work location and phone
number, date of birth, social insurance number or other identification number,
salary, nationality, job title, hire date, any shares of stock or directorships
held in the Company, details of all awards or any other entitlement to shares
awarded, cancelled,


    



--------------------------------------------------------------------------------

9


exercised, vested, unvested or outstanding in the Participant’s favor, for the
purpose of implementing, administering and managing the Plan (“Personal Data”).
(b)    Use of Personal Data; Retention. The Participant understands that
Personal Data may be transferred to any third parties assisting in the
implementation, administration and management of the Plan, now or in the future,
that these recipients may be located in the Participant’s country or elsewhere,
and that the recipient’s country may have different data privacy laws and
protections than the Participant’s country. The Participant understands that the
Participant may request a list with the names and addresses of any potential
recipients of the Personal Data by contacting the Participant’s local human
resources representative. The Participant authorizes the recipients to receive,
possess, use, retain and transfer the Personal Data, in electronic or other
form, for the purposes of implementing, administering and managing the
Participant’s participation in the Plan. The Participant understands that
Personal Data will be held only as long as is necessary to implement, administer
and manage the Participant’s participation in the Plan. The Participant
understands that the Participant may, at any time, view Personal Data, request
additional information about the storage and processing of Personal Data,
require any necessary amendments to Personal Data or refuse or withdraw the
consents herein, in any case without cost, by contacting in writing the
Participant’s local human resources representative.
(c)    Withdrawal of Consent. The Participant understands that the Participant
is providing the consents herein on a purely voluntary basis. If the Participant
does not consent, or if the Participant later seeks to revoke the Participant’s
consent, the Participant’s employment status or service and career with the
Employer will not be adversely affected; the only consequence of the
Participant’s refusing or withdrawing the Participant’s consent is that the
Company would not be able to grant RSUs or other equity awards to the
Participant or administer or maintain such awards. Therefore, the Participant
understands that refusing or withdrawing the Participant’s consent may affect
the Participant’s ability to participate in the Plan. For more information on
the consequences of Participant’s refusal to consent or withdrawal of consent,
the Participant understands that the Participant may contact the Participant’s
local human resources representative.
19.    Restrictive Covenants. The Participant acknowledges and recognizes the
highly competitive nature of the businesses of the Company and its Affiliates,
that the Participant will be allowed access to confidential and proprietary
information (including, but not limited to, trade secrets) about those
businesses, as well as access to the prospective and actual customers,
suppliers, investors, clients and partners involved in those businesses, and the
goodwill associated with the Company and its Affiliates. Participant accordingly
agrees to the provisions of Appendix A to this Agreement (the “Restrictive
Covenants”). For the avoidance of doubt, the Restrictive Covenants contained in
this Agreement are in addition to, and not in lieu of, any other restrictive
covenants or similar covenants or agreements between the Participant and the
Company or any of its Affiliates.
20.    Limitation on Rights; No Right to Future Grants; Extraordinary Item of
Compensation. By accepting this Agreement and the grant of the RSUs contemplated
hereunder, the Participant expressly acknowledges that (a) the Plan is
established voluntarily by the Company, it is discretionary in nature and may be
suspended or terminated by the Company at any time, to the extent permitted by
the Plan; (b) the grant of RSUs is exceptional, voluntary and occasional and
does not create any contractual or other right to receive future grants of RSUs,
or benefits in lieu of RSUs, even if RSUs have been granted in the past; (c) all
determinations with respect to future grants of RSUs, if any, including the
grant date, the number of Shares granted and the applicable vesting terms,


    



--------------------------------------------------------------------------------

10


will be at the sole discretion of the Company; (d) the Participant’s
participation in the Plan is voluntary; (e) the value of the RSUs is an
extraordinary item of compensation that is outside the scope of the
Participant’s employment contract, if any, and nothing can or must automatically
be inferred from such employment contract or its consequences; (f) grants of
RSUs, and the income and value of same, are not part of normal or expected
compensation for any purpose and are not to be used for calculating any
severance, resignation, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments, the
Participant waives any claim on such basis, and for the avoidance of doubt, the
RSUs shall not constitute an “acquired right” under the applicable law of any
jurisdiction; and (g) the future value of the underlying Shares is unknown and
cannot be predicted with certainty. In addition, the Participant understands,
acknowledges and agrees that the Participant will have no rights to compensation
or damages related to RSU proceeds in consequence of the termination of the
Participant’s employment for any reason whatsoever and whether or not in breach
of contract.
21.    Award Administrator. The Company may from time to time designate a third
party (an “Award Administrator”) to assist the Company in the implementation,
administration and management of the Plan and any RSUs granted thereunder,
including by sending award notices on behalf of the Company to Participants, and
by facilitating through electronic means acceptance of RSU Agreements by
Participants.
22.
Section 409A of the Code.

(a)    This Agreement is intended to comply with the provisions of Section 409A
of the Code and the regulations promulgated thereunder. Without limiting the
foregoing, the Committee shall have the right to amend the terms and conditions
of this Agreement in any respect as may be necessary or appropriate to comply
with Section 409A of the Code or any regulations promulgated thereunder,
including without limitation by delaying the issuance of the Shares contemplated
hereunder.
(b)    Notwithstanding any other provision of this Agreement to the contrary, if
a Participant is a “specified employee” within the meaning of Section 409A of
the Code, no payments in respect of any RSU that is “deferred compensation”
subject to Section 409A of the Code and which would otherwise be payable upon
the Participant’s “separation from service” (as defined in Section 409A of the
Code) shall be made to such Participant prior to the date that is six months
after the date of the Participant’s “separation from service” or, if earlier,
the Participant’s date of death. Following any applicable six-month delay, all
such delayed payments will be paid in a single lump sum on the earliest date
permitted under Section 409A of the Code that is also a business day. The
Participant is solely responsible and liable for the satisfaction of all taxes
and penalties under Section 409A of the Code that may be imposed on or in
respect of the Participant in connection with this Agreement, and the Company
shall not be liable to any Participant for any payment made under this Plan that
is determined to result in an additional tax, penalty or interest under Section
409A of the Code, nor for reporting in good faith any payment made under this
Agreement as an amount includible in gross income under Section 409A of the
Code. Each payment in a series of payments hereunder shall be deemed to be a
separate payment for purposes of Section 409A of the Code.
23.    Book Entry Delivery of Shares. Whenever reference in this Agreement is
made to the issuance or delivery of certificates representing one or more
Shares, the Company may elect to issue or deliver such Shares in book entry form
in lieu of certificates.


    



--------------------------------------------------------------------------------

11


24.    Electronic Delivery and Acceptance. The Company may, in its sole
discretion, decide to deliver any documents related to current or future
participation in the Plan by electronic means. The Participant hereby consents
to receive such documents by electronic delivery and agrees to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or a third party designated by the Company.
25.    Acceptance and Agreement by the Participant. By accepting the RSUs
(including through electronic means), the Participant agrees to be bound by the
terms, conditions, and restrictions set forth in the Plan, this Agreement, and
the Company’s policies, as in effect from time to time, relating to the Plan.
The Participant’s rights under the RSUs will lapse forty-five (45) days from the
Date of Grant, and the RSUs will be forfeited on such date if the Participant
shall not have accepted this Agreement by such date. For the avoidance of doubt,
the Participant’s failure to accept this Agreement shall not affect the
Participant’s continuing obligation sunder any other agreement between the
Company and the Participant.
26.    No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Participant’s participation in the Plan, or the Participant’s acquisition or
sale of the underlying Shares. The Participant is hereby advised to consult with
the Participant’s own personal tax, legal and financial advisors regarding the
Participant’s participation in the Plan before taking any action related to the
Plan.
27.    Imposition of Other Requirements. The Company reserves the right to
impose other requirements on the Participant's participation in the Plan, on the
RSUs and on any Shares acquired under the Plan, to the extent the Company
determines it is necessary or advisable for legal or administrative reasons, and
to require the Participant to sign any additional agreements or undertakings
that may be necessary to accomplish the foregoing.
28.    Waiver. The Participant acknowledges that a waiver by the Company of
breach of any provision of this Agreement shall not operate or be construed as a
waiver of any other provision of this Agreement, or of any subsequent breach by
the Participant or any other participant in the Plan.
29.    Counterparts. This Agreement may be executed in separate counterparts,
each of which is deemed to be an original and all of which taken together with
the Award Notice constitute one in the same agreement.
[Signatures follow]




    



--------------------------------------------------------------------------------








INVITATION HOMES INC.
 


By:
 
 
[NAME]
 
[TITLE]
 
 
 











Acknowledged and Agreed
as of the date first written above:






______________________________
Participant Signature








[Signature Page to Restricted Stock Unit Agreement]



--------------------------------------------------------------------------------


Appendix A - 1


APPENDIX A
Restrictive Covenants


1.    Non-Competition; Nonsolicitation.
(a)    The Participant acknowledges and recognizes the highly competitive nature
of the businesses of the Restricted Group (as defined below) and accordingly
agrees as follows:
(i)    During the Participant’s employment or service, as applicable, and for a
period equal to one year following the date the Participant ceases employment or
service, as applicable, for any reason (the “Restricted Period”), the
Participant will not, without the prior written consent from the Company
regarding the specific solicitations, engagements, or actions proposed, and such
consent to be delivered in its sole, good faith discretion, whether on the
Participant’s own behalf or on behalf of or in conjunction with any person,
firm, partnership, joint venture, association, corporation or other business
organization, entity or enterprise whatsoever (“Person”), directly or indirectly
solicit or assist in soliciting in competition with the Restricted Group in the
Business the business of any then current or prospective client or customer with
whom the Participant (or the Participant’s direct reports) had personal contact
or dealings on behalf of the Company and its Subsidiaries during the one-year
period preceding the Participant’s termination of employment or service, as
applicable.
(ii)    During the Restricted Period, the Participant will not, without prior
written consent from the Company regarding the specific engagement, employment,
or investment proposed, and such consent to be delivered in its sole, good faith
discretion, directly or indirectly:
(A)    engage in the Business in any geographical area that is within 20 miles
of any geographical area where the Restricted Group engages in the Business (or
has plans to plans to engage in the Business during the Restricted Period);
(B)    enter the employ of, or render any services to, a Competitor, except
where such employment or services do not relate to the Business; or
(C)    acquire a 10% or greater financial interest in a Competitor, directly or
indirectly, as an individual, partner, shareholder, officer, director,
principal, agent, trustee or consultant.
(iii)    Notwithstanding anything to the contrary in this Appendix A, the
provisions of this Section 1 shall not restrict ownership of any number of
single-family homes for personal use by the Participant or up to five additional
single-family homes as personal investments.





--------------------------------------------------------------------------------

Appendix A - 2


(iv)    During the Restricted Period, the Participant will not, whether on the
Participant’s own behalf or on behalf of or in conjunction with any Person,
directly or indirectly:
(A)    solicit or encourage any employee of the Restricted Group to leave the
employment of the Restricted Group; or
(B)    hire any employee who provided services to the Restricted Group as of the
date of the Participant’s termination of employment or service, as applicable,
or terminated employment within one year prior to the termination of the
Participant’s employment or service, as applicable.
(v)    For purposes of this Appendix A:
(A)    “Business” shall mean the business of acquiring controlling investments
in, owning, developing, leasing, operating or managing one to four unit
residential real properties, including single-family homes in planned unit
developments and individual single family townhomes and individual residential
condominium units in a low-rise or high-rise condominium project, where such
properties are located in the United States but excluding, for the avoidance of
doubt, (1) any activities undertaken with the prior written consent of the Board
sought in accordance with sub-sections (a)(i) or (a)(ii), and (2) acting as a
broker with respect to leasing and sale transactions.
(B)    “Competitor” shall mean any Person engaged in the Business in direct
competition with the Company and its Subsidiaries, but excluding any Person for
which less than 10% of its revenue during its most recent fiscal year is derived
from activities similar to the Business.
(C)    “Restricted Group” shall mean, collectively, the Company and its
Subsidiaries and Affiliates.
(b)    It is expressly understood and agreed that although the Participant and
the Restricted Group consider the restrictions contained in this Section 1 to be
reasonable, if a final judicial determination is made by a court of competent
jurisdiction that the time or territory or any other restriction contained in
this Appendix A is an unenforceable restriction against the Participant, the
provisions of this Appendix A shall not be rendered void but shall be deemed
amended to apply as to such maximum time and territory and to such maximum
extent as such court may judicially determine or indicate to be enforceable.
Alternatively, if any court of competent jurisdiction finds that any restriction
contained in this Appendix A is unenforceable, and such restriction cannot be
amended so as to make it enforceable, such finding shall not affect the
enforceability of any of the other restrictions contained herein.
(c)    The period of time during which the provisions of this Section 1 shall be
in effect shall be extended by the length of time during which the Participant
is in breach of the





--------------------------------------------------------------------------------

Appendix A - 3


terms hereof as determined by any court of competent jurisdiction on the
Company’s application for injunctive relief.
(d)    The provisions of this Section 1 shall survive the termination of the
Participant’s employment or service for any reason
(e)    Notwithstanding anything herein to the contrary, Sections 1(a)(i) and
1(a)(ii) shall not apply to the Participant if the Participant’s principal place
of employment or the state in which the Participant provides services, in each
case on the Date of Grant, is located in the State of California.
2.    Confidentiality; Intellectual Property.
(c)
Confidentiality.

(i)    The Participant will not at any time (whether during or after the
Participant’s employment or engagement, as applicable) (x) retain or use for the
benefit, purposes or account of the Participant or any other Person; or (y)
disclose, divulge, reveal, communicate, share, transfer or provide access to any
Person outside the Company and its Affiliates (other than its professional
advisers who are bound by confidentiality obligations, lenders and partners or
otherwise in performance of the Participant’s employment or engagement duties),
any proprietary and non-public/confidential information (including without
limitation trade secrets, know-how, research and development, software,
databases, inventions, processes, formulae, technology, designs and other
intellectual property, information concerning finances, investments, profits,
pricing, costs, products, services, vendors, customers, clients, partners,
investors, personnel, compensation, recruiting, training, advertising, sales,
marketing, promotions, government and regulatory activities and approvals)
concerning the past, current or future business, activities and operations of
the Restricted Group (“Confidential Information”) without the prior written
authorization of the board of directors of the Company; provided, however, that
the conscious awareness of any Confidential Information (as opposed to the
physical possession of documentary Confidential Information) by the Participant,
and the Participant’s consideration of such information in connection with the
Participant’s pursuit or evaluation of, involvement with or participation in,
any project or activity that is not prohibited by this Appendix A shall be
deemed not to constitute a breach of Section 2(a)(i)(x) or Section 2(a)(iv)(x)
in any manner whatsoever, unless such Participant’s use of such Confidential
Information has an objective and detrimental impact on the business of the
Company and its Subsidiaries.
(ii)    “Confidential Information” shall not include any information that is (x)
generally known to the industry or the public other than as a result of the
Participant’s breach of this covenant; (y) made legitimately available to the
Participant by a third party without breach of any confidentiality obligation of
which the Participant has knowledge (it being understood that any information
made available by an employee, officer or director of the Company Group shall
not be protected by this exclusion); or (z) required by law to be disclosed;
provided, that with respect to subsection (z) the Participant shall





--------------------------------------------------------------------------------

Appendix A - 4


give prompt written notice to the Company of such requirement and reasonably
cooperate with any attempts by the Company to obtain a protective order or
similar treatment.
(iii)    Except as required by law, the Participant will not disclose to anyone,
other than the Participant’s family (it being understood that, in this Appendix
A, the term “family” refers to the Participant, the Participant’s spouse, minor
children, parents and spouse’s parents) and legal or financial advisors, the
existence or contents of this Agreement; provided, that the Participant may
disclose to any prospective future employer the provisions of Sections 1 and 2
of this Appendix A; provided, further, that any such employer agrees to maintain
the confidentiality of such terms. This Section 2(a)(iii) shall terminate if any
member of the Company Group publicly discloses a copy of the Restricted Stock
Unit Agreement or this Appendix A (or, if any member of the Company Group
publicly discloses summaries or excerpts of the Subscription Agreement or this
Appendix A, to the extent so disclosed).
(iv)    Upon termination of the Participant’s employment or service for any
reason, the Participant shall (x) except as otherwise provided herein, cease and
not thereafter commence use of any Confidential Information or intellectual
property (including without limitation, any patent, invention, copyright, trade
secret, trademark, trade name, logo, domain name or other source indicator)
owned or used by any member of the Restricted Group; (y) immediately destroy,
delete, or return to the Company, at the Company’s option and expense, all
originals and copies in any form or medium (including memoranda, books, papers,
plans, computer files, letters and other data) in the Participant’s possession
or control (including any of the foregoing stored or located in the
Participant’s office, home, laptop or other computer, whether or not Company
property) that contain Confidential Information, except that the Participant may
retain only those portions of any personal notes, notebooks and diaries that do
not contain any Confidential Information; and (z) notify and reasonably
cooperate with the Company regarding the delivery or destruction of any other
Confidential Information of which the Participant is or becomes aware.
(d)    Intellectual Property.
(i)    If the Participant creates, invents, designs, develops, contributes to or
improves any works of authorship, inventions, intellectual property, materials,
documents or other work product (including, without limitation, research,
reports, software, databases, systems, applications, presentations, textual
works, content, or audiovisual materials), either alone or with third parties,
at any time during the Participant’s employment or engagement and within the
scope of such employment or engagement and with the use of any the Company’s
resources (the “Company Works”), the Participant shall promptly and fully
disclose the same to the Company and hereby irrevocably assigns, transfers and
conveys, to the maximum extent permitted by applicable law, all rights and
intellectual property rights therein (including rights under patent, industrial
property, copyright, trademark, trade secret, unfair competition and related
laws) to the





--------------------------------------------------------------------------------

Appendix A - 5


Company to the extent ownership of any such rights does not vest originally in
the Company.
(ii)    The Participant shall take all requested actions and execute all
requested documents (including any licenses or assignments required by a
government contract) at the Company’s expense (but without further remuneration)
to assist the Company in validating, maintaining, protecting, enforcing,
perfecting, recording, patenting or registering any of the Company’s rights in
the Company Works. If the Company is unable for any other reason, to secure the
Participant’s signature on any document for this purpose, then the Participant
hereby irrevocably designates and appoints the Company and its duly authorized
officers and agents as the Participant’s agent and attorney in fact, to act for
and in the Participant’s behalf and stead to execute any documents and to do all
other lawfully permitted acts required in connection with the foregoing.
(iii)    The provisions of Section 2 hereof shall survive the termination of the
Participant’s employment or engagement, in either case, for any reason.
(e)    Protected Rights. Nothing contained in this Agreement or any other plan,
policy, agreement, or code of conduct or similar arrangement of the Company
Group, limits Participant’s ability to (i) disclose any information to
governmental agencies or commissions as may be required by law, (ii) file a
charge or complaint with, or communicate or cooperate with, any U.S. federal,
state, or local governmental agency or commission (a “Governmental Entity”), or
otherwise participate in any investigation or proceeding that may be conducted
by a Governmental Entity with respect to possible violations of any U.S.
federal, state or local law or regulation, or otherwise make disclosures to any
Governmental Entity, in each case, that are protected under the whistleblower
provisions of any such law or regulation, provided that in each case all such
charges, complaints, communications and disclosures are consistent with
applicable law, or (iii) receive an award from a Governmental Entity for
information provided under any whistleblower program, including the
Participant’s right to seek and obtain a whistleblower award for providing
information relating to a possible securities law violation to the Securities
and Exchange Commission.
3.    Specific Performance. The Participant acknowledges and agrees that the
Company’s remedies at law for a breach or threatened breach of Section 1 or 2 of
this Appendix A may be inadequate and the Company may suffer irreparable damages
as a result of such breach. In recognition of this fact, the Participant agrees
that, in the event of a Restrictive Covenant Violation, in addition to any
remedies at law, the Company, without posting any bond, shall be entitled to
seek equitable relief in the form of specific performance, temporary restraining
order, temporary or permanent injunction or any other equitable remedy which may
then be available.





